COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-243-CV

 
MY-LINH 
NGUYEN HA                                                            APPELLANT
 
V.
 
TED 
LOC TRAN                                                                        APPELLEE
 
----------
FROM 
THE 360TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
January 7, 2004, we notified appellants that the trial court clerk responsible 
for preparing the record in this appeal informed the court that payment 
arrangements had not been made to pay for the clerk’s record as required by TEX. R. APP. 
P. 35.3(a)(2). We stated we would dismiss the appeal for want of prosecution 
unless appellants, within fifteen days, made arrangements to pay for the 
clerk’s record and provided this court with proof of payment.
        Because 
appellants have not made payment arrangements for the clerk’s record, it is 
the opinion of the court that the appeal should be dismissed for want of 
prosecution. Accordingly, we dismiss the appeal. See TEX. R. APP. 
P. 37.3(b), 42.3(b).
        Appellants 
shall pay all costs of the appeal, for which let execution issue.
 
                                                                  PER 
CURIAM
 
PANEL D:   HOLMAN, 
GARDNER, and WALKER, JJ.

DELIVERED: 
March 4, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.